Citation Nr: 1726448	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for diabetic nephropathy, to include as secondary to service-connected diabetes mellitus, type II.

8.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II.

9.  Entitlement to service connection for chronic onychomycosis and tinea pedis of both feet.

10.  Entitlement to service connection for a right heel disability.

11.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2007, May 2009 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2017, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, Type II has been raised during the March 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for erectile dysfunction, entitlement to service connection for chronic onychomycosis and tinea pedis of both feet, entitlement to service connection for a right heel disability, and entitlement to service connection for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of diabetic peripheral neuropathy at any time proximate to, or since, the Veteran's claims.

2.  There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of diabetic nephropathy at any time proximate to, or since, the Veteran's claim.

3.  There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of diabetic retinopathy at any time proximate to, or since, the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

2.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

3.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

4.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

5.  The criteria for service connection for diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

6.  The criteria for service connection for diabetic retinopathy not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Furthermore, the Veteran was provided a VA diabetes mellitus examination in March 2009 in connection with the claims decided herein.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, the VA examiner reported that there were no current findings of diabetic peripheral neuropathy, diabetic nephropathy, or diabetic retinopathy.  Although the examiner stated that the Veteran's claim file was not available for review, he indicated that the Veteran's VA treatment records were reviewed, and the record does not include any other private treatment records.  Therefore, the Board concludes that in the absence of any current disabilities, there is no prejudice to the Veteran in deciding these claims due to the examiner's failure to review the claims file.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the undersigned VLJ noted the elements of the claims that were lacking to substantiate the claims for service connection, and the hearing focused on the elements necessary to substantiate the claims.  The Veteran was asked questions to ascertain the onset of symptoms, the extent of any in-service event and any nexus between service and a current disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The presence of diabetic peripheral neuropathy, diabetic nephropathy, or diabetic retinopathy is not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claims were received in August 2008.  The record contains VA treatment records dated from December 1997 to January 2016.  These records show no diagnoses of peripheral neuropathy, diabetic nephropathy, or diabetic retinopathy.  

The Veteran was provided a VA diabetes mellitus examination in March 2009.  The examiner noted the Veteran's subjective complaints of tingling and numbness in the hands and feet but stated that there was no objective evidence of neuropathy, clinically.  The examiner also noted that there was no evidence of nephropathy as the Veteran's blood urea nitrogen (BUN) and creatinine were normal and his urine analysis was normal.  On a VA eye examination in March 2009, the Veteran complained of blurring of vision.  However, there were no diabetes-related eye findings on ocular examination.  The diagnoses were cataracts, related to age, and blepharitis, not related to diabetes.  

More recently, a July 2014 VA diabetic teleretinal imaging consultation note reflects that the Veteran had no diabetic retinopathy.  In regard to the Veteran's complaints of neurological symptoms, an October 2015 VA treatment record shows a diagnosis of cervical radiculopathy.  On electromyography (EMG) in December 2015, it was noted that the electrodiagnostic evidence was consistent with moderate left ulnar neuropathy at the elbow.  A January 2016 VA neurology consultation report again noted an assessment of chronic cervical radiculopathy due to spondylosis and stenosis of the cervical spine.

Since there is no confirmed diagnosis of diabetic peripheral neuropathy, diabetic nephropathy, or diabetic retinopathy, the Board cannot conclude that any such disorder is currently present.  

In this regard, the Veteran has not been shown to have the requisite knowledge to render a diagnosis of peripheral neuropathy, diabetic nephropathy, or diabetic retinopathy, and therefore, his statements are not competent evidence to establish a medical diagnosis in this case.

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for diabetic peripheral neuropathy, diabetic nephropathy, and diabetic retinopathy has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  Thus, service connection for peripheral neuropathy, diabetic nephropathy, or diabetic retinopathy is not warranted. 

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for diabetic nephropathy, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II, is denied.


REMAND

In conjunction with the claims for service connection for a right knee disability and for conditions claimed as secondary to service-connected diabetes, the Veteran was afforded VA examinations in December 2006 and March 2009.  However, the Board finds these VA examinations not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).

The Veteran was initially provided a VA joints examination in December 2006.  He reported that while serving in Vietnam, he was running away from a sniper's bullet in a rice field, fell down and sustained injury to his right knee.  X-ray of the right knee revealed mild degenerative arthritis most involving the medial compartment.  The diagnosis was varus deformity of the right knee with medial joint degenerative arthritis.  The examiner noted that there was a preexisting evidence of osteochondritis dissecans of the femoral condyle, and gave an opinion that it is not likely that the Veteran's current right knee condition is the same as the one in service.  However, the examiner did not provide a rationale for this opinion.  See Stefl v. Nicholson, 21 Vet App 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

In March 2009, another VA examiner stated that the Veteran currently had degenerative arthritis of the medial joint compartment of the right knee; while the Veteran had varus deformity of the right knee, which was a congenital condition, the development of arthritis in such situations was common.  However, this examiner indicated that the Veteran's claims file was not available for review.  

It is well established that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1.  Factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, the Board concludes that the March 2009 VA examination is not adequate.

Additionally, the March 2009 examiner noted diagnoses of erectile dysfunction and chronic onychomycosis and tinea pedis of both feet, which were "not caused or aggravated by diabetes mellitus."  However, the examiner failed to provide a rationale for this opinion.  See Stefl, 21 Vet. App. at 125.

Given the deficiencies in the December 2006 and March 2009 VA examinations, a new medical opinion is required.

With regard to the claims for right heel and right ankle disabilities, the Veteran testified during the March 2017 Board hearing that he injured in his right knee, ankle and heel when he was running away from a 50 caliber gunfire across the rice patty, jumped into the ditch, and hit his leg on a log while serving in Vietnam.  Concerning this, a September 1963 service treatment report shows the Veteran's complaint of pain from the area of right patella for 4 days; he was treated with Ace wrap and medication.  The Veteran was never provided a VA examination to determine the current nature and etiology of any right heel or right ankle disability.  Based on the foregoing evidence, the Board finds that a VA examination is warranted to adequately decide the merits of the claim.  38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records for the Veteran from VA Medical Center in Detroit, Michigan and any associated outpatient clinics dated from January 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee, right heel, or right ankle disability.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current right knee, right heel, or right ankle disability that had its onset in service or is otherwise causally or etiologically related to a disease or injury incurred in active service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

3.  Obtain a supplemental medical opinion from the VA examiner who conducted the March 2009 VA examination, if available, to determine the etiology of the Veteran's erectile dysfunction and chronic onychomycosis/tinea pedis of the feet.  If the March 2009 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise. 

The entire claims file must be made available to and reviewed by the VA examiner.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction or chronic onychomycosis/tinea pedis of the feet had its onset in service or is otherwise causally or etiologically related to a disease or injury incurred in active service.

The examiner should also provide an opinion regarding as to whether the Veteran's erectile dysfunction or chronic onychomycosis/tinea pedis of the feet is at least as likely as not (i.e. a 50 percent probability or more) either proximately caused by or aggravated by his service-connected diabetes mellitus, type II.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


